NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-DEC-2022
                                            07:56 AM
                                            Dkt. 55 OAWST




                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


               U.S. BANK TRUST, N.A., AS TRUSTEE FOR
                  LSF9 MASTER PARTICIPATION TRUST,
                         Plaintiff-Appellee,
                                  v.
             LAUNANI ASSETS LLC, Defendant-Appellant,
                                 and
              NORMAN PAUL TAILELE; PUALANI BY THE SEA
          COMMUNITY ASSOCIATION; LOKELANI AT MA#ILI KAI
          COMMUNITY ASSOCIATION; and DOES 1 through 20,
                   inclusive, Defendants-Appellees

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 19-1-0336)


          ORDER APPROVING STIPULATION TO DISMISS APPEAL
      (By: Ginoza, C.J., and Wadsworth and McCullen, JJ.)
          Upon consideration of the November 22, 2022 stipulation
to dismiss Defendant-Appellant Launani Assets, LLC's (Appellant)
appeal with prejudice, filed by Plaintiff-Appellee U.S. Bank
Trust, N.A., as Trustee for LSF9 Master Participation Trust, the
papers in support, and the record, it appears that: (1) the
appeal has been docketed; (2) the parties stipulate to dismiss
this appeal with prejudice pursuant to Hawai#i Rules of Appellate
Procedure Rule 42(b) and bear their own attorneys' fees and
costs; and (3) the stipulation is dated and signed by counsel for
all parties appearing in this appeal.
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss Appellant's appeal with prejudice is approved, and the
appeal is dismissed. The parties shall bear their own attorneys'
fees and costs.

          DATED:   Honolulu, Hawai#i, December 12, 2022.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge


                                      /s/ Clyde J. Wadsworth
                                      Associate Judge


                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2